Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-3, 7, 12, 13, 15, 17, 19, 20, 31, 35, 36, 39, 40, 45, and 47 are pending.
Claims 5, 8, and 27 are canceled.
Claims 15, 31, 35, 36, 39, and 40 are withdrawn.
	Claims 1, 7, and 47 are currently amended.
Claims 1-3, 7, 12, 13, 17, 19, 20, 45, and 47 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 112(a)
The rejection of claims 1-3, 7, 12, 13, 17, 19, 20, 45, and 47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the amendments to the claims, dated 01/21/2022. Claim 8 is canceled.

35 U.S.C 102(a)(1)
The rejection of claims 1-3, 7, 12, 13, 17, 19, 20, 45, and 47 under 35 U.S.C. 102(a)(1) as being anticipated by Shoyele et al. (US PG PUB 2016/0213777, publication date: 07/28/2016) is withdrawn in view of the amendments to the claims, dated 01/21/2022. Claim 8 is canceled.

Response to Arguments
In Applicant Arguments, dated 01/21/2022, Applicant points out that the claims have been amended to recite that the claimed cell surface receptor ligand comprises an aptamer, and Shoyele et al. do not teach or suggest a nanoparticle that comprises a cell surface receptor that is an aptamer. This argument has been fully considered and is deemed persuasive. As such the rejection of the claims under 35 U.S.C. 102(a)(1) has been withdrawn.

New Grounds of Rejection
35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 12, 13, 17, 19, 20, 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Shoyele et al. (US PG PUB 2016/0213777, publication date: 07/28/2016) in view of Alexis et al. (US PG PUB 2009/0074828, publication date: 03/19/2009).
Shoyele et al. teach a protein nanoparticle comprising at least one protein and a non-ionic surfactant, see [0011]. At [0017], Shoyele et al. teach that said non-ionic surfactant may be polyethylene glycol or an alkyl polyethylene oxide, such as polyethylene glycol oleyl ether, which according to the instant claim 2, are stealth polymers. At [0362], Shoyele et al. teach that protein nanoparticles of the invention may comprise poloxamer-188, which is a stealth polymer that prevents the uptake of nanoparticles by macrophages. At [0013], [0015], and [0016], Shoyele et al. teach that “[i]n certain embodiments, the protein nanoparticle is prepared by a method comprising adjusting the pH of a solution comprising a protein and a non-ionic surfactant to about the isoelectric point of the protein, thereby forming a precipitate comprising the protein nanoparticle, wherein the protein nanoparticle comprises at least a fraction of the protein and at least a fraction of the non-ionic surfactant… In certain embodiments, the solution further comprises at least one therapeutic agent, and the protein nanoparticle comprises at least a fraction of the at least one therapeutic agent. In other embodiments, the at least therapeutic agent is selected from the group consisting of an organic compound, inorganic compound, pharmacological drug, radiopharmaceutical, protein, peptide, polysaccharide, nucleic acid, siRNA, RNAi, short hairpin RNA, antisense nucleic acid, ribozyme and dominant negative mutant. In yet other embodiments, the at least one therapeutic agent comprises a siRNA. In yet other embodiments, the protein comprises IgG and the nanoparticle further comprises a 
Therefore Shoyele et al. teach or suggest a protein-containing nanoparticle, wherein the core of the nanoparticle comprises an IgG, wherein the at least one protein is in a neutral state in the nanoparticle, wherein the nanoparticle is surrounded by a layer comprising a stealth polymer, wherein the at least one protein is conjugated with at least one cell surface receptor ligand, and wherein at least a fraction of the ligand is displayed on the outer surface of the surrounding layer of the nanoparticle. Shoyele et al. do not teach or suggest a protein-containing nanoparticle, wherein the core of the nanoparticle comprises an IgG, wherein the at least one protein is in a neutral state in the nanoparticle, wherein the nanoparticle is surrounded by a layer comprising a stealth polymer, wherein the at least one protein is conjugated with at least one cell surface receptor ligand, wherein at least a fraction of the ligand is displayed on the outer surface of the surrounding layer of the nanoparticle, and wherein the at least one cell surface receptor ligand comprises an aptamer. This deficiency is remedied by Alexis et al.
Alexis et al. teach “a controlled-release system, comprising a plurality of target-specific stealth nanoparticles; wherein said nanoparticles contain targeting moieties attached thereto…” See [0009]. At [0019], Alexis et al. teach that “said system is suitable for target-specific treatment of a disease or disorder and delivery of a therapeutic agent.” At [0098], [0196], and Example 1, Alexis et al. teach that said targeting moiety may be an aptamer.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Shoyele et al. and Alexis et al. to develop a protein-containing nanoparticle, wherein the core of the 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/NELSON B MOSELEY II/Examiner, Art Unit 1642